Order, Supreme Court, New York County (Marilyn Shafer, J.), entered March 8, 2004, which, inter alia, granted plaintiffs motion for summary judgment in lieu of a complaint, unanimously affirmed, with costs.
Plaintiff established a prima facie right to recovery by submitting proof of the promissory note sued upon and defendant’s failure to make payment according to its terms (see Alard, L.L.C. v Weiss, 1 AD3d 131 [2003]). Defendant failed to meet its consequent burden to come forward with admissible evidence establishing a triable issue (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Instead, he offered only conclusory denials largely, if not wholly, inconsistent with the documentary evidence (see e.g. Coutts Bank [Switzerland] Ltd. v Anatian, 261 AD2d 307 [1999], lv dismissed 94 NY2d 875 *282[2000]; Joint Venture Asset Acquisition v Tufano, 203 AD2d 102 [1994]; Connecticut Natl. Bank v Hack, 186 AD2d 387 [1992]). We have reviewed defendant’s remaining contentions and find them unavailing. Concur—Buckley, P.J., Sullivan, Ellerin, Williams and Catterson, JJ.